Case 2:20-cv-07556-MRW Document 29 Filed 02/18/21 Pagelofi1 Page ID#:101

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-7556 MRW Date February 18, 2021

 

Title Orlando Garcia v. Delfina Vildozola Rodriguez

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

The parties filed a stipulation to dismiss this case with prejudice. (Docket # 28.) This action is
dismissed with prejudice.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
